81 F.3d 147
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES of America, ex. rel.  Jonathan R. Rees,Plaintiff, Appellant,v.Yolanda LUGO-RAMIREZ, et al., Defendants, Appellees.
No. 95-2000.
United States Court of Appeals, First Circuit.
March 29, 1996.

Johathan R. Rees on brief pro se.
Before SELYA, CYR and LYNCH, Circuit Judges.
PER CURIAM.


1
Appellant's argument that the district court erred in failing to hold an evidentiary hearing which it had scheduled on demand by appellant and which appellant then refused to attend, is frivolous.   After a careful review, the judgment of the district court is affirmed for substantially the reasons stated in its order of July 7, 1995.   See Loc.  R. 27.1.